78833: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-44882: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78833


Short Caption:LATHIGEE VS. BRITISH COLUMBIA SEC. COMM'NCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A771407Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:05/30/2019 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:05/27/2020How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael Patrick LathigeeJay D. Adkisson
							(Adkisson PLLC)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						John W. Muije
							(John W. Muije & Associates)
						


RespondentBritish Columbia Securities CommissionKurt R. Bonds
							(Alverson Taylor & Sanders)
						Jennifer L. Braster
							(Naylor & Braster)
						John M. Naylor
							(Naylor & Braster)
						Matthew Pruitt
							(Alverson Taylor & Sanders)
						Andrew J. Sharples
							(Naylor & Braster)
						





Docket Entries


DateTypeDescriptionPending?Document


05/29/2019Filing FeeFiling Fee Paid. $250.00 from Adkisson PLLC.  Check no. 2004. (SC)


05/29/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-23325




05/29/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-23327




05/30/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC).19-23494




05/31/2019Notice/IncomingFiled Notice of Appearance (Kurt R. Bonds and Matthew M. Pruitt of Alverson Taylor & Sanders as counsel for Respondent). (SC)19-23783




06/04/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-24131




06/10/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)19-25085




06/11/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).19-25259




06/20/2019Notice/IncomingFiled Appellant's Notice of Completion of Transcript. (SC)19-26605




06/28/2019Notice/IncomingFiled Notice of Appearance (Micah S. Echols of Marquis Aurbach Coffing as counsel for Appellant). (SC)19-27903




06/28/2019Notice/IncomingFiled Notice of Appearance (John M. Naylor, Jennifer L. Braster and Andrew J. Sharples of Naylor & Braster as counsel for Respondent).19-28037




06/28/2019AppendixFiled Joint Appendix - Volume 1. (SC)19-28052




06/28/2019AppendixFiled Joint Appendix - Volume 2. (SC)19-28053




06/28/2019AppendixFiled Joint Appendix - Volume 3. (SC)19-28054




06/28/2019AppendixFiled Joint Appendix - Volume 4. (SC)19-28056




06/28/2019AppendixFiled Joint Appendix - Volume 5. (SC)19-28058




06/28/2019AppendixFiled Joint Appendix - Volume 6. (SC)19-28059




06/28/2019AppendixFiled Joint Appendix - Volume 7. (SC)19-28061




06/28/2019AppendixFiled Joint Appendix - Volume 8. (SC)19-28063




06/28/2019BriefFiled Appellant's Opening Brief. (SC)19-28069




07/25/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: August 12, 2019. (SC).19-31500




08/05/2019MotionFiled Stipulation for Extension of Time for Respondent to File Answering Brief (Second Request). (SC)19-32880




08/13/2019Order/ProceduralFiled Order Granting Motion.  Respondent shall have until August 26, 2019, to file and serve the answering brief.  (SC)19-33963




08/26/2019BriefFiled Respondent's Answering Brief. (SC)19-35531




08/26/2019AppendixFiled Respondent's Appendix - Volume 1. (SC)19-35532




09/16/2019BriefFiled Appellant's Reply Brief. (SC)19-38575




09/16/2019Case Status UpdateBriefing Completed/To Screening. (SC)


09/16/2019MotionFiled Appellant's Motion to Expedite Any Oral Argument and Decision. (SC)19-38576




09/26/2019Order/ProceduralFiled Order Granting Motion. This court will expedite resolution of this matter to the extent possible given this court's docket. (SC).19-40018




01/15/2020Notice/IncomingFiled Notice of Change of Firm Affiliation (Micah S. Echols is no longer affiliated with Marquis Aurbach Coffing). (SC)20-02066




02/24/2020Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on April 1, 2020, at 1:00 p.m. in Las Vegas.  Argument shall be limited to 30 minutes. (SC).20-07276




03/11/2020Order/ProceduralFiled Notice Regarding Oral Argument. To minimize and allay concern about exposure to COVID-19, the Supreme Court may, on written request, permit lawyers to participate in oral argument by videoconference. For a request to be granted, the parties' internet capabilities must be compatible with those of the court. A written request for videoconference must be addressed to the Clerk of the Court and filed and served at least 3 business days before the date set for oral argument. (SC).20-09624




03/18/2020Order/ProceduralFiled Order. In keeping with public health precautions recommended in response to COVID-19 and the emergency declared by Governor Sisolak on March 15, 2020, the Nevada Supreme Court and Court of Appeals are postponing all oral arguments until further notice. This includes the arguments scheduled for March 20 and 24 and April 1 and 15. This also includes the public hearing scheduled for April 22 in ADKT 435 and ADKT 553. The court will examine the options for rescheduling or submitting those cases as circumstances develop. The Clerk of the Court is directed to file and serve copies of this order in all cases in which oral argument has been scheduled and to post it on the Court's webpage. (SC).20-10543




05/27/2020Order/ProceduralFiled Order Regarding Oral Argument.  The court has determined that oral argument is not required.  This appeal shall stand submitted for decision on the briefs filed herein.  (SC)20-19916




05/27/2020Case Status UpdateSubmitted for Decision.  (SC)


07/02/2020BriefFiled Respondent's Notice of Supplemental Authority. (SC)20-24584




07/07/2020MotionFiled Appellant's Response to Respondent's Notice of Supplemental Authority. (SC)20-25068




07/14/2020MotionFiled Respondent's Response to Appellant's Response. (SC)20-25833




12/10/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Pickering, C.J., Majority: Pickering/Gibbons/Hardesty/Parraguirre/Stiglich/Cadish/Silver. 136 Nev. Adv. Opn. No. 79. En Banc. (SC).20-44882




12/11/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Petition for Rehearing due:  January 11, 2021.  (SC)20-45035




01/08/2021Notice/IncomingFiled Appellant's Notice of Appearance for John W. Muije. (SC)21-00545




01/11/2021MotionFiled Appellant's Motion for Extension of Time to File Petition for Rehearing (Second Request). (SC)21-00788




01/12/2021Order/ProceduralFiled Order. The clerk of this court shall add Mr. Muije and John W. Muije & Associates to the docket and service list in this appeal. Appellant's motion for a second extension of time to file a petition for rehearing is granted. Appellant's petition for rehearing due: January 25, 2021. (SC)21-00934




01/25/2021Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)21-02314




01/25/2021Filing FeeFiling fee paid. E-Payment $150.00 from John W. Muije. (SC)


01/25/2021Post-Judgment PetitionFiled Appellant's Amended Petition for Rehearing.  (SC)21-02319




02/08/2021Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Respondent's Answer due:  14 days.  (SC)21-03674




02/22/2021Post-Judgment PetitionFiled Respondent's Answer to Appellant's Amended Petition for Rehearing. (SC)21-05194




03/18/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). EN BANC. (SC)21-07876




04/08/2021MotionFiled Appellant's Motion to Stay Issuance of Remittitur. (SC)21-10166




04/27/2021Order/ProceduralFiled Order Granting Motion to Stay Issuance of Remittitur. Appellant has filed an unopposed motion to stay issuance of the remittitur pending application of a petition for a writ of certiorari to the United State Supreme Court. The motion is granted to the following extent. Issuance of the remittitur shall be stayed until August 10, 2021. If the clerk of this court receives written notice by August 10, 2021, from the clerk of the United States Supreme Court that appellant has filed a petition for a writ of certiorari, the stay shall continue in effect until final disposition of the certiorari proceedings. Id. If such notice is not received by August 10, 2021, the remittitur shall issue. (SC)21-12049




08/09/2021MotionFiled Appellant's Motion for Extension of Time for the Court to Receive Written Notice From the Clerk of the United States Supreme Court of Appellant's Filed Petition for a Writ of Certiorari (First Request). (SC)21-23155




08/09/2021MotionFiled Appellant's Amended Motion for Extension of Time for the Court to Receive Written Notice From the Clerk of the United States Supreme Court of Appellant's Filed Petition for a Writ of Certiorari (First Request). (SC)21-23156




08/13/2021Notice/IncomingFiled Notice from US Supreme Court/Certiorari Filed. A petition for a writ of certiorari was filed August 5, 2021 and placed on the docket as Case No. 21-180. (SC)21-23662




08/16/2021Order/ProceduralFiled Order.  This court received the United State Supreme Court Clerk's notice on August 13, 2021, indicating appellant timely filed a petition for writ of certiorari on August 5, 2021.  Issuance of the remittitur shall be stayed pending final disposition of the certiorari proceedings.  (SC)21-23816




10/07/2021Notice/IncomingFiled Notice from US Supreme Court/Certiorari Denied. The petition for a writ of certiorari is denied. (SC)21-28850




10/15/2021RemittiturIssued Remittitur.  (SC)21-29618




10/15/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/04/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 18, 2021. (SC)21-29618





Combined Case View